DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9 of the Remarks, filed June 6, 2022, with respect to claim rejections under 35 U.S.C. §103 have been fully considered and are persuasive.  The claim rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-12, 14-19, 21, and 22 are allowed and are re-numbered as claims 1-6, 9-19, 7, and 8, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claims 8 and 15, receiving, at a network node of a communication network, information about an accumulated packet delay in the communication network;
updating the accumulated packet delay by adding the next hop transport delay and the processing delay to the accumulated packet delay;
determining a requested packet delay budget for a quality of service indicator corresponding to a quality of service flow of the communication network; and
 determining whether to hold a packet prior to forwarding the packet, based on the accumulated packet delay, a current time instant, a scheduled delivery time, and the requested packet delay budget for the quality of service indicator,
wherein a determination as to whether to hold the packet is made in a manner independent of time synchronization between a Core Network (CN) and a Radio Access Network (RAN) associated with the communication network, or the time synchronization between a Core Network (CN) and a Radio Access Network (RAN) is not required.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        07/25/2022